                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

REGGIE ALLEN,
                                                                      ORDER
                            Plaintiff,
                                                                   18-cv-422-bbc
              v.

DR. RICHARD HEIDORN AND
DR. MARY SAUVEY,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       On October 29, 2019, I gave pro se plaintiff Reggie Allen until November 18, 2019

to file a response to defendant Dr. Richard Heidorn’s and Dr. Mary Sauvey’s motion for

summary judgment. I warned plaintiff that if he did not respond by that date, I would grant

the motion as unopposed. Dkt. #51. Plaintiff has failed to respond, so I will grant

defendants’ motion as unopposed.




                                             1
                                     ORDER

      IT IS ORDERED that Dr. Richard Heidorn’s and Dr. Mary Sauvey’s motion for

summary judgment, dkt. #35, is GRANTED. The clerk of court is directed to enter

judgment and close this case.

      Entered this 11th day of December, 2019.



                                      BY THE COURT:
                                      /s/
                                      ________________________
                                      BARBARA B. CRABB
                                      District Judge




                                         2
